                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


CALVIN NEWBY,

       Plaintiff,
                                                  Civil Action No. 3:18CV726-HEH


UNKNOWN,

       Defendant.


                              MEMORANDUM OPINION
                         (Dismissing Action Without Prejudice)

       By Memorandum Order entered on November 7, 2018, the Court directed the

Clerk to mail a standardized form for filing a 42 U.S.C. § 1983 complaint to Plaintiff and

instructed Plaintiff to complete and return the form if he wished to file a complaint at this

time. Subsequently, the Court reviewed the docket and noted that it was unclear whether

the Clerk followed the Court's order and mailed Plaintiff a § 1983 form. By

Memorandum Order entered on November 29, 2018, the Court again directed the Clerk

to send Plaintiff a copy of the standardized form for filing a 42 U.S.C. § 1983 complaint.

The Court again instructed Plaintiff that if he wished to file a complaint at this time, he

should complete and return the form to the Court within fourteen (14) days of the date of

entry thereof. The Court explained that if Plaintiff failed to take any action within that

time, the Court would dismiss the action without prejudice. See Fed. R. Civ. P. 41(b).
      More than fourteen(14)days have elapsed and Plaintiff has not completed and

returned the § 1983 form. Accordingly, the action will be dismissed without prejudice.

      An appropriate Order shall accompany this Memorandum Opinion.


                                                         /s/
                                  HENRY E.HUDSON
Date:T:>c<.   1
                  /f"             SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
